UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1550



CHARLES W. ANDERSON,

                                            Plaintiff - Appellant,

          versus


UNITED STATES PATENT OFFICE; J & E ASSOCIATES,
INCORPORATED; BERNARD BERGER; REBECCA BARNES;
CHARLES E. SMITH MANAGEMENT, INCORPORATED;
UNITED STATES OF AMERICA,

                                           Defendants - Appellees,

          and


WILLIAM C. DALEY, Secretary for United States
Department of Commerce; TODD DICKERSON, Com-
missioner, United States Patent Office; NICH-
OLAS GODICI, Deputy Commissioner of United
States Patent Office; WILLIAM JENKINS; THOMAS
MAGNETTI, Esquire, United States Department of
Commerce; LAURA GUILLESPIE, Esquire, United
States Department of Commerce; CATHERINE
KESSMEIR, Esquire, United States Patent Of-
fice; SYDNEY ROSE, Personnel, United States
Patent Office; LAVON PROCTOR, Human Resources,
United States PTO; CALIB J.R. GARLAND, Secu-
rity, United States PTO; JOHN J. LOVE, Direc-
tor Group, United States PTO; WYNN COGGINS,
United States Patent Office; JENNIFER SADULA,
United States Patent Office; RONALD STRIGHT,
United States Patent Office; SHARON FINKEL,
United States Patent Office; WILLIAM NOGGLE,
United States PTO; KELLY O’HARA, United States
Patent Office; CHERYL HUSEMAN, United States
PTO; CAREY O'CONNOR, United States PTO; CHRIS
RODRIGUEZ, United States PTO; CORRINE MCDER-
MOTT, United States    PTO;    KIMBERLY     ASHER,
United States PTO,

                                                           Defendants.




                              No. 00-1868



CHARLES W. ANDERSON,

                                                Plaintiff - Appellant,

          versus


UNITED STATES PATENT OFFICE; J & E ASSOCIATES,
INCORPORATED; BERNARD BERGER; REBECCA BARNES;
CHARLES E. SMITH MANAGEMENT, INCORPORATED;
UNITED STATES OF AMERICA,

                                               Defendants - Appellees,

          and


WILLIAM C. DALEY, Secretary for United States
Department of Commerce; TODD DICKERSON, Com-
missioner, United States Patent Office; NICH-
OLAS GODICI, Deputy Commissioner of United
States Patent Office; WILLIAM JENKINS; THOMAS
MAGNETTI, Esquire, United States Department of
Commerce; LAURA GUILLESPIE, Esquire, United
States Department of Commerce; CATHERINE
KESSMEIR, Esquire, United States Patent Of-
fice; SYDNEY ROSE, Personnel, United States
Patent Office; LAVON PROCTOR, Human Resources,
United States PTO; CALIB J.R. GARLAND, Secu-
rity, United States PTO; JOHN J. LOVE, Direc-
tor Group, United States PTO; WYNN COGGINS,
United States Patent Office; JENNIFER SADULA,
United States Patent Office; RONALD STRIGHT,
United States Patent Office; SHARON FINKEL,
United States Patent Office; WILLIAM NOGGLE,
United States PTO; KELLY O’HARA, United States

                       2
Patent Office; CHERYL HUSEMAN, United States
PTO; CAREY O'CONNOR, United States PTO; CHRIS
RODRIGUEZ, United States PTO; CORRINE MCDER-
MOTT, United States PTO; KIMBERLY ASHER,
United States PTO,

                                                        Defendants.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-00-109-A)


Submitted:   November 30, 2000         Decided:   December 28, 2000


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles W. Anderson, Appellant Pro Se. Joel Eric Wilson, Special
Assistant United States Attorney, Edward John Martin, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia; Jeffrey William
Pagano, KING, PAGANO & HARRISON, New York, New York; Steven R.
Schaars, KING, PAGANO & HARRISON, Washington, D.C.; Ralph Nicholas
Boccarosse, Jr., SICILIANO, ELLIS, DYER & BOCCAROSSE, Fairfax,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
Local Rule 36(c).




                                 3
PER CURIAM:

     Charles W. Anderson appeals the district court’s orders grant-

ing Defendants’ motions to dismiss and motions for summary judg-

ment.       We have reviewed the record and the district court’s opin-

ions and find no reversible error.       Accordingly, we affirm on the

reasoning of the district court. See Anderson v. Daley, No. CA-00-

109-A (E.D. Va. Apr. 12, 2000; Apr. 26, 2000; May 24, 2000; June

13, 2000; June 27, 2000).*      We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                              AFFIRMED




        *
       Pursuant to Rules 58 and 79(a) of the Federal Rules of Civil
Procedure, it is the date that the judgment or order was entered on
the docket sheet that we take as the effective date of the district
court’s orders. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th
Cir. 1986).


                                     4